Citation Nr: 0938836	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  05-11 292 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for left S1 radiculopathy, 
lumbar myositis, grade I spondylolisthesis, L5-S1, with 
associated bilateral spondylosis, degenerative joint disease 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied service connection for 
infertility (also claimed as low sperm count) as a result of 
exposure to radiation, for major depressive disorder as 
secondary to infertility as a result of exposure to radiation 
and for left S1 radiculopathy, lumbar myositis, grade I 
spondylolisthesis, L5-S1, with associated bilateral 
spondylosis, degenerative joint disease of the lumbar spine.  
In March 2006, the Veteran's file was transferred to the RO 
in San Juan, Puerto Rico.

In a May 2006, the Veteran, through his representative, 
stated that he would not be able to attend his 
videoconference hearing.  His request for a hearing is 
considered withdrawn. 38 C.F.R. § 20.704(e)(2008).

In March 2008, the Board denied the Veteran's claims.  The 
Veteran appealed the March 2008 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2009 Order, which granted a May 2009 Joint Motion for 
Partial Remand (Joint Remand), the Court noted that the 
Veteran was not pursuing his claims for entitlement to 
service connection for infertility as a result of exposure to 
radiation or for major depressive disorder, and vacated that 
part of the Board's decision which denied service connection 
for left S1 radiculopathy, lumbar myositis, grade I 
spondylolisthesis, L5-S1, with associated bilateral 
spondylosis, degenerative joint disease of the lumbar spine.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is 
required.




REMAND

In its Joint Remand, the Court found that July 2003 VA 
examination provided to the Veteran, and relied upon by the 
Board in its decision, was inadequate.  The Court noted that 
the VA examiner did not review the Veteran's claims folder or 
medical records and did not render a nexus opinion.  As such, 
the Veteran should be offered another orthopedic/neurological 
VA examination in which the examiner both reviews the claims 
folder and renders an opinion as to whether the Veteran's 
currently diagnosed low back disability is at least as likely 
as not related to his military service.  In addition, the 
examiner should comment on any neurological disorder 
associated with his lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for 
the Veteran to be afforded an 
orthopedic/neurological examination, by 
an appropriate specialist, to determine 
whether the Veteran's back disorder is a 
result of any incident in service or 
began to manifest during service.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, the 
Joint Remand, this remand and any 
additional treatment records must be made 
available to the examiner(s) for review 
of the pertinent evidence in connection 
with the examination(s), and the 
report(s) should so indicate.  

The orthopedic/neurological examiner(s) 
must review the Veteran's claims folder 
and offer an opinion as to (1) whether it 
is at least as likely as not (50 percent 
or more probability) that the Veteran's 
lumbar spine disorder is a result of any 
incident in service, began to manifest 
during service or is etiologically 
related to the Veteran's active duty 
service in any way, (2) whether the 
Veteran's arthritis in his lumbar spine 
manifested within one year of his 
discharge from service and (3) the 
current status of the Veteran's lumbar 
spine disorder.   The examiner(s) should 
also discuss any neurological disorders 
associated with the Veteran's lumbar 
spine disorder.  

If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiner(s) should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
examiner(s) should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner(s) 
should state the reason why.

2.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claim.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
Veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


